Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2018

                           No. 04-18-00291-CV & 04-18-00292-CV

    FOR THE BEST INTEREST AND PROTECTION OF H.V., a Mentally Ill Person,

                      From the Probate Court No 1, Bexar County, Texas
                        Trial Court No. 2018MH1084 & 2018MH1161
                            Honorable Kelly Cross, Judge Presiding


                                        ORDER
         On June 22, 2018, we issued an order stating that appellee’s brief was due on July 10,
2018. We discouraged appellee from seeking any additional time to file its brief because of the
expedited nature of these appeals. Nevertheless, on July 6, 2018, appellee filed a motion for
extension of time asking for a thirty-one-day extension of time to file its brief in these
consolidated appeals. The extension is GRANTED IN PART. Appellee’s brief is due on or
before August 1, 2018. If appellee fails to file its brief by August 1, 2018, this appeal will be
set at issue and submitted to the Court without the benefit of an appellee’s brief.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court